 Case 1:19-cv-04139-FB-CLP Document 7 Filed 01/27/20 Page 1 of 1 PageID #: 24



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------

Harry Cherry ,
                        plaintiff,

                                                                 DISMISSAL FOR FAILURE
                                                                 TO PROSECUTE
 -vs-
                                                                   CV-19-4139(FB)(CLP)
Alexandria Ocasio-Cortez,
                       defendant.
----------------------------------------------------


               The docket in this matter reflected no activity since September 24, 2019, upon
review by the Court.

                On December 26, 2019 the Court issued an electronic status report order as the
posture of this case and mailed a copy to the pro se plaintiff. The notice indicated failure to file
reply by January 15, 2020 may result in an order dismissing this case for failure to prosecute. As
of this date the Court has not received any response from the pro se plaintiff. Accordingly it is

                HEREBY ORDERED that this action is dismissed, without prejudice, for failure
to prosecute pursuant to Rule 41(a)(2) of the F.R.C.P. Upon a showing of good cause for failure
to comply with the Court’s December 26, 2019 electronic order may result in the Court re-
opening this action. The Clerk of the Court is directed to enter judgment.



                                                       SO ORDERED

                                                       /S/ Frederic Block_______________
                                                       UNITED STATES DISTRICT JUDGE


DATED: Brooklyn, New York
      January 27, 2020


cc.: Harry Cherry, Pro Se Plaintiff (by regular mail)
